DETAILED ACTION
	For this Office action, Claims 1-4, 6, 7, 9-15 and 17-24 are pending.  Claims 21-24 are new, and Claims 5, 8 and 16 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. Applicant has amended independent Claims 1, 10 and 17 to further require that the claimed flushing system and corresponding methods comprise a sampling port (wherein the sampling port further comprises a sampling conduit to dispense a sample of the fluid out of the fluid routing assembly) and a housing defining an interior cavity, wherein the valve, the sampling port, the sensor and the control device are oriented within the interior cavity of the housing (several of these limitations being previously recited in dependent claims that are now either canceled or amended).  Applicant further argues that the cited prior art used in the previous Office action does not disclose these limitations; however, upon further consideration, the examiner respectfully disagrees.  
First, the amendment to independent Claim 1 contains an issue of indefiniteness that requires grounds of rejection over Claims 1-4 under 35 U.S.C. 112(b), which is detailed below.  Furthermore, Clark et al. (herein referred to as “Clark”, US Pat Pub. 2014/0278246; the primary reference for the grounds of rejection based on prior art) sampling port comprises a sampling conduit configured to dispense a sample of the fluid out of the fluid routing assembly within the ball valve 850, which may be opened or closed to dispense fluid through the secondary port 830 on to sensor 882 (Figure 8; Paragraph [0066]; Paragraph [0068]).  These disclosed features are considered to read on the claim limitations.  Furthermore, when the entirety of water sensing assembly 300 is considered to comprise the housing as claimed in the instant claims, the associated features required to be within the corresponding inner cavity of said housing are present in the cited embodiments of Clark.  The grounds of rejection are updated to account for the claim amendments and are detailed below, wherein said grounds of rejection provide further detail on how the cited prior art reads on the amended claims.  New grounds of rejection are made for the corresponding new claims and are also detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1—upon which Claims 2-4, 6, 7 and 9 are dependent—has been amended to further recite a housing defining an interior cavity, wherein the claimed sampling port is oriented within said interior cavity; however, the claim as amended further recites “a clearance is provided between the housing and the sampling port to allow access to the sampling port”, which appears to suggest that the sampling port is spaced apart from the housing.  The claims are therefore considered indefinite because the claim language is unclear on whether the sampling port is located within the housing or outside the housing.  Applicant is urged to address this issue, wherein an amendment that clarifies the location of either the sampling port or the claimed clearance will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the sampling port is located within the interior cavity of the housing.
Claims 21-23 are additionally rejected under 35 U.S.C. 112(b) for Claim 21—upon which Claims 22 and 23 are dependent—reciting “the sidewall of the housing”, wherein “the sidewall” lacks established antecedent basis.  Claim 1 does not establish a sidewall for the recited housing.  Applicant is urged to address this issue in the response to this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9-15, 17-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (herein referred to as “Clark”, US Pat Pub. 2014/0278246; found in IDS filed 10/15/2020) in view of Taylor et al. (herein referred to as “Taylor”, US Pat Pub. 2012/0298208; found in IDS filed 10/15/2020).
Regarding instant Claim 1, Clark discloses a remote operated flushing system (Abstract; Figure 1A; Figure 8; Paragraph [0037]; Paragraph [0039]; Paragraph [0066]; Paragraph [0107]; remote/wirelessly operated sensor system configured for use in flushing/water distribution system) comprising:  a fluid routing assembly comprising a valve and a sampling port, the valve configurable in an open configuration, wherein fluid is permitted to flow through the fluid routing assembly (Figure 8; Paragraph [0066]; Paragraph [0068]; water sensing assembly 300 is fluid routing assembly with open ball valve 850 and closed ball valve 840 allowing main port 820 to be open to route fluid to secondary port 830), and a closed configuration, wherein the fluid is prohibited from flowing through the fluid routing assembly (Figure 9; Paragraph [0069]; other configuration where ball valve 840 is open, closing main port 820 from fluid flow), the sampling port comprising a sampling conduit configured to dispense a sample of the fluid out of the fluid routing assembly (Figure 8; Paragraph [0066]; Paragraph [0068]; secondary port 830 is provided with a sample port for sampling and dispensing of water to sensor 882); a control device configured to actuate the valve between the open configuration and the closed configuration (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0067; Paragraphs [0107]-[0111]; controller with functions to activate and deactivate sensor assembly associated with water sensing assembly 300; ball valve 840 and ball bore 842 control open/closed configuration); a remote operation device wirelessly connected to the control device and configured to remotely operate the control device (Paragraphs [0107]-[0111]; processing device controls sensor assembly device, remote communication via antenna 114); and a sensor configured to detect a fluid property of the fluid within the fluid routing assembly, wherein the control device is configured to wirelessly send a signal representative of the fluid property detected by the sensor (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure/temperature/etc. parameters of water and sends signals remotely via antenna 114); and a housing defining an interior cavity, wherein the valve, the sampling port, the sensor, and the control device are oriented within the interior cavity of the housing and the remote operation device is oriented outside of the interior cavity of the housing, and wherein a clearance is provided between the housing and the sampling port to allow access to the sampling port (Figure 8; Figure 9; Paragraph [0066]; water sensing assembly 300 comprises housing with inner cavity housing valve, sensor and control device/ball valve 840; secondary port 830 located within housing of assembly 300; processing device external to assembly 300 and communicates via antenna 114; ball bore 852 provides clearance between sampling/secondary port 830 and remainder of housing).
While Clark discloses a valve with an opened and closed configuration and a control device (Figure 8; Figure 9; Paragraphs [0107]-[0113]), the reference is silent on the remote operation device controlling the actuation of the valve between the open configuration and the closed configuration.
Taylor discloses systems and methods for controlling flushing apparatus and related interfaces in the same field of endeavor as Clark, as it solves the mutual problem of monitoring and controlling valves associated with water distribution systems (Abstract; Paragraph [0036]).  Taylor further discloses a control device configured to switch a valve from an open configuration and a closed configuration based on signals received by the controller in order to selectively distribute water through the valve based on measured water parameters (Abstract; Paragraph [0036]; see control of solenoid valve based on open and closed signal). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the remote operation device, the control device and the valve of Clark to further have the remote operation device control the actuation of the valve between the open configuration and the closed configuration as taught by Taylor because Taylor discloses such control allows for the selective opening and closing of the valve based on measured water parameters (Taylor, Paragraph [0036]; Clark, Paragraphs [0109]-[0111]; see that Clark allows for sleep modes when sensor readings are not necessary).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the sensor is a pressure sensor configured to detect a pressure of the fluid in the fluid routing assembly, and wherein the control device is configured to send a pressure signal representative of the pressure detected by the pressure sensor (Clark, Figure 1A; Paragraph [0037]; Paragraph [0104]; Paragraph [0113]; pressure sensor 110 may be used as sensor).   
Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose comprising a pressure monitoring unit wired to the pressure sensor, the pressure monitoring unit comprising a processing unit and an antenna, the processing unit configured to process pressure data from the pressure sensor and to relay the pressure data to the antenna, the antenna configured to send the pressure signal (Clark, Figure 1A; Paragraph [0037]; Paragraph [0070]; Paragraph [0104]; Paragraphs [0107]-[0111]; Paragraph [0113]; processing device controls sensor assembly device, remote communication via antenna 114; sensor signals may be derived from pressure readings by pressure sensor).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the sensor is a temperature sensor configured to detect a temperature of the fluid in the fluid routing assembly, and wherein the control device is configured to send a temperature signal representative of the temperature detected by the temperature sensor (Clark, Paragraph [0104]; temperature sensor may be included).  
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein: the housing comprises a sidewall enclosure, a base, and a lid (Clark, Figure 6; Figure 8; Figure 9; Paragraph [0064]; Paragraph [0066]; sidewall seen in side of assembly 300; iron cap 18 serves as lid; base is lower end 860); the sidewall enclosure defines an access opening allowing access to the interior cavity (Clark, Figure 8; Paragraph [0066]; Paragraph [0068]; section of interior housing with secondary port 830 allowing access to interior cavity for sensor 882/sensor cap 880); and the lid is configurable in a closed configuration, wherein the lid covers the access opening, and an open configuration, wherein the lid is removed from the housing and the access opening is uncovered to permit access to the interior cavity (Clark, Figure 6; Paragraphs [0063]-[0064]; iron cap is mounted on valve box 1, allowing access to the interior).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises a backflow preventer configured to allow the fluid to flow in a first direction through the fluid routing assembly and to prevent the fluid from flowing in an opposite second direction through the fluid routing assembly (Clark, Figure 8; Paragraph [0066]; bore 812, lower opening 862 and ball valves 840 and 850 oriented to only allow one fluid direction through the assembly 300).  
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises an inlet pathway configured to route the fluid from a fluid system into the fluid routing assembly (Clark, Figure 8; Figure 9; Paragraph [0066]; lower opening 862) and an outlet pathway configured to route the fluid out of the fluid routing assembly (Clark, Figure 3C; Paragraph [0061]; side bore 380); the remote-operated flushing system further comprises a housing defining an interior cavity, the housing comprising a base (Clark, Figure 8; Figure 9; Paragraph [0064]; Paragraph [0066]; water sensing assembly 300 comprises housing with base in lower end 860); the inlet pathway comprises an inlet conduit extending into the interior cavity through an inlet opening in the base (Clark, Figure 8; Paragraph [0066]; lower opening 862); and the outlet pathway comprises an outlet conduit extending into the interior cavity through an outlet opening in the base (Figure 3C; Figure 9; Paragraph [0061]; side bore 380 provides outlet when in closed position).  
Regarding instant Claim 10, Clark discloses a remote operated flushing system (Abstract; Figure 1A; Figure 8; Paragraph [0037]; Paragraph [0039]; Paragraph [0066]; Paragraph [0107]; remote/wirelessly operated sensor system configured for use in flushing/water distribution system) comprising:  a fluid routing assembly comprising a valve and a sampling port, the valve configurable in an open configuration, wherein fluid is permitted to flow through the fluid routing assembly (Figure 8; Paragraph [0066]; Paragraph [0068]; water sensing assembly 300 is fluid routing assembly with open ball valve 850 and closed ball valve 840 allowing main port 820 to be open to route fluid to secondary port 830), and a closed configuration, wherein the fluid is prohibited from flowing through the fluid routing assembly (Figure 9; Paragraph [0069]; other configuration where ball valve 840 is open, closing main port 820 from fluid flow), the sampling port comprising a sampling conduit configured to dispense a sample of the fluid out of the fluid routing assembly (Figure 8; Paragraph [0066]; Paragraph [0068]; secondary port 830 is provided with a sample port for sampling and dispensing of water to sensor 882); and a pressure monitoring system (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure), the pressure monitoring system comprising: a pressure sensor mounted to the fluid routing assembly and configured to detect a pressure of the fluid within the fluid routing assembly (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure); a pressure monitoring unit configured to wirelessly send a pressure signal representative of the pressure detected by the pressure sensor, the pressure monitoring unit further configured to wirelessly receive a control signal from a remote operation device (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraphs [0107]-[0113]; controller with functions to activate and deactivate sensor assembly associated with water sensing assembly 300; ball valve 840 and ball bore 842 control open/closed configuration; processing device controls sensor assembly device, remote communication via antenna 114; sensor 882 detects pressure/temperature/etc. parameters of water and sends signals remotely via antenna 114); and a housing defining an interior cavity, wherein the valve, the sampling port, and the pressure monitoring system are disposed within the interior cavity of the housing (Clark, Figure 8; Figure 9; Paragraph [0066]; water sensing assembly 300 comprises housing with inner cavity housing valve, sensor and control device/ball valve 840).  
While Clark discloses a valve with an opened and closed configuration and a control device (Figure 8; Figure 9; Paragraphs [0107]-[0113]), the reference is silent on the remote operation device controlling the actuation of the valve between the open configuration and the closed configuration based on sensor signals.
Taylor discloses systems and methods for controlling flushing apparatus and related interfaces in the same field of endeavor as Clark, as it solves the mutual problem of monitoring and controlling valves associated with water distribution systems (Abstract; Paragraph [0036]).  Taylor further discloses a control device configured to switch a valve from an open configuration and a closed configuration based on signals received by the controller in order to selectively distribute water through the valve based on measured water parameters (Abstract; Paragraph [0036]; see control of solenoid valve based on open and closed signal). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pressure monitoring system and the valve of Clark to further have the pressure monitoring system control the actuation of the valve between the open configuration and the closed configuration as taught by Taylor because Taylor discloses such control allows for the selective opening and closing of the valve based on measured water parameters (Taylor, Paragraph [0036]; Clark, Paragraphs [0109]-[0111]; see that Clark allows for sleep modes when sensor readings are not necessary).  
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the pressure monitoring unit comprises a processing unit and an antenna, the processing unit configured to process pressure data received from the pressure sensor and to relay the pressure data to the antenna, the antenna configured to send the pressure signal and to receive the control signal from the remote operation device (Clark, Figure 1A; Paragraph [0037]; Paragraph [0070]; Paragraph [0104]; Paragraphs [0107]-[0111]; Paragraph [0113]; processing device controls sensor assembly device, remote communication via antenna 114; sensor signals may be derived from pressure readings by pressure sensor).  
Regarding instant Claim 12, Claim 10, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose comprising a temperature sensor configured to detect a temperature of the fluid in the fluid routing assembly, and wherein the pressure monitoring unit is configured to send a temperature signal representative of the temperature detected by the temperature sensor (Clark, Paragraph [0104]; temperature sensor may be included).  
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose wherein the housing comprises a sidewall enclosure, a base and a lid (Clark, Figure 8; Figure 9; Paragraph [0066]; water sensing assembly 300 comprises housing sidewalls, top and bottom).  
Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the pressure monitoring unit is mounted to the housing by a pressure monitor bracket, the pressure monitor bracket comprising a bracket wall, a fastener hole formed through the bracket wall, a fastener configured to extend through the fastener hole and to engage the housing to mount the pressure monitoring unit to the housing (Clark, Figure 8; Figure 9; Paragraph [0068]; sensor cap 880; port bracket 890 comprising fastener/fastener hole all configured within housing to establish pressure monitoring unit).  
Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing assembly further comprises a backflow preventer configured to allow the fluid to flow in a first direction through the fluid routing assembly and to prevent the fluid from flowing in an opposite second direction through the fluid routing assembly (Clark, Figure 8; Paragraph [0066]; bore 812, lower opening 862 and ball valves 840 and 850 oriented to only allow one fluid direction through the assembly 300).  
Regarding instant Claim 17, Clark discloses a method of operating a flushing system (Abstract; Figure 1A; Figure 8; Paragraph [0037]; Paragraph [0039]; Paragraph [0066]; Paragraph [0107]; remote/wirelessly operated sensor system configured for use in flushing/water distribution system and method of using said system) comprising:  providing a flushing system comprising a fluid routing assembly and a control device, the fluid routing assembly comprising a valve and a sampling port, the valve configurable in an open configuration, wherein fluid is permitted to flow through the fluid routing assembly, and a closed configuration, wherein the fluid is prohibited from flowing through the fluid routing assembly, the sampling port comprising a sampling conduit configured to dispense a sample of the fluid out of the fluid routing assembly (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0068]; Paragraph [0069]; water sensing assembly 300 is fluid routing assembly with open ball valve 850 and closed ball valve 840 allowing main port 820 to be open to route fluid to secondary port 830, considered the sampling port; other configuration where ball valve 840 is open, closing main port 820 from fluid flow; secondary port 830 is provided with a sample port for sampling and dispensing of water to sensor 882); remotely sending a control signal to a control device (Paragraphs [0107]-[0111]; processing device controls sensor assembly device, remote communication via antenna 114); detecting a pressure of the fluid with a pressure sensor (Figure 1A; Figure 8; Figure 9; Paragraph [0068]; Paragraphs [0107]-[0113]; sensor 882 detects pressure); and sending a signal with the control device, the signal representative of the pressure detected by the pressure sensor (Figure 8; Figure 9; Paragraph [0066]; Paragraph [0067]; Paragraph [0068]; Paragraphs [0107]-[0113]; controller with functions to activate and deactivate sensor assembly associated with water sensing assembly 300; ball valve 840 and ball bore 842 control open/closed configuration; processing device controls sensor assembly device, remote communication via antenna 114; sensor 882 detects pressure/temperature/etc. parameters of water and sends signals remotely via antenna 114); wherein the valve, the sampling port, and the pressure sensor are disposed within an interior cavity of a housing (Clark, Figure 8; Figure 9; Paragraph [0066]; water sensing assembly 300 comprises housing with inner cavity housing valve, sensor and control device/ball valve 840).
Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose comprising:  detecting a temperature of the fluid with a temperature sensor; and sending a signal with the control device, the signal representative of the temperature detected by the temperature sensor (Clark, Paragraph [0104]; temperature sensor may be included).
Regarding instant Claim 19, Claim 17, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose comprising routing fluid into the fluid routing assembly through an inlet pathway and routing the fluid out of the fluid routing assembly through an outlet pathway, wherein the inlet pathway is connected to a fluid system and the outlet pathway is connected to a fluid discharge location (Clark, Figure 3C; Figure 8; Figure 9; Paragraph [0061]; Paragraph [0066]; lower opening 862 serves as inlet; side bore 380 provides outlet when in closed position; each connected to fluid system and associated fluid discharge location with respect to side bore 380).  
Regarding instant Claim 20, Claim 17, upon which Claim 20 is dependent, has been rejected above.  While Clark is silent on a dichlorination unit, the reference does teach monitoring fluid for chlorine levels (Paragraph [0104]; chlorine sensors may be included).  
Taylor, however, discloses a flushing mechanism for dechlorinating water when a pre-set chlorine threshold has been recorded to ensure that water being processed is within a residual threshold level (Paragraph [0038]; flushing mechanism activated when chlorine sample reaches residual threshold level).
It would have therefore been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flushing system of Clark by further dechlorinating the fluid by routing the fluid through a dechlorination unit of the flushing system as taught by Taylor because Taylor discloses such a process will ensure that the fluid is at a desired chlorine residual threshold level (Taylor, Paragraph [0038]).   
Regarding instant Claim 24, Claim 6, upon which Claim 24 is dependent, has been rejected above.  The combined references further disclose wherein the fluid routing system extends through the base and is spaced from the sidewall enclosure (Clark, Figure 6; Figure 8; Figure 9; Paragraph [0064]; Paragraph [0066]; base 860 part of fluid flow route, fluid route diverting to port 850 spaced away from sidewall).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/06/2022